COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Malveaux
UNPUBLISHED


              Argued at Alexandria, Virginia


              MARCOS OSWALDO CHAVARRIA BERMUDEZ
                                                                           MEMORANDUM OPINION BY
              v.     Record No. 0769-21-4                                     JUDGE GLEN A. HUFF
                                                                                 JUNE 28, 2022
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                 John M. Tran, Judge

                               Dawn M. Butorac, Public Defender, for appellant.

                               Katherine Quinlan Adelfio, Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Marcos Oswaldo Chavarria Bermudez (“appellant”) was convicted by a jury in the

              Fairfax Circuit Court (the “trial court”) of two counts of aggravated sexual battery. He raises

              two arguments on appeal: (1) an admission used against him was obtained in violation of his

              Miranda rights and (2) the evidence was insufficient to support his convictions. This Court

              agrees with appellant on the first issue but not the second. Accordingly, it reverses his

              convictions and remands for a new trial, should the Commonwealth be so inclined.




                        Pursuant to Code § 17.1-413(A), this opinion is not designated for publication.
                                       I. BACKGROUND1

                             The Facts Relevant to the Miranda Issue

       On April 26, 2019, appellant was arrested on suspicion that he committed sexual battery

against A.S., the victim in this case. He was then brought to Fairfax County’s police

headquarters for questioning. That questioning was conducted by Detective Kyle Bryant and

Officer Sergio Andrade, the latter of whom served as a Spanish translator for appellant.

       Bryant informed appellant he was in custody because there was “a warrant out for

aggravated sexual battery” against him. Before proceeding to questioning, Bryant told appellant

he needed to “first go over this [Miranda2] form with [appellant].” The Miranda form was

written in Spanish, and in relevant part, contained these five lines (translated in English):

                Line 1:                I have the right to remain silent. I am not
                                       required to say anything to anyone at any
                                       time or to answer any questions.

                Line 2:                Anything I do or say can and will be used
                                       against me in a court of law.

                Line 3:                I have the right to talk to a lawyer before
                                       being questioned, and I also have the right to
                                       have the lawyer with me while being
                                       questioned.

                Line 4:                If I cannot afford a lawyer and want one,
                                       one will be provided for me.

                Line 5:                If I want to answer questions now without a
                                       lawyer present, I will still have the right to
                                       stop answering questions at any time. I also
                                       have the right to stop answering questions at
                                       any time if I want to talk to a lawyer.


       1
        This Court “consider[s] the evidence and all reasonable inferences flowing from that
evidence in the light most favorable to the Commonwealth, the prevailing party [below].”
Williams v. Commonwealth, 49 Va. App. 439, 442 (2007) (en banc) (quoting Jackson v.
Commonwealth, 267 Va. 666, 672 (2004)).
       2
           See Miranda v. Arizona, 384 U.S. 436 (1966).
                                               -2-
       Andrade read these lines to appellant in turn, and each time Andrade did so, he asked

appellant if he understood what was read to him. In response, appellant either nodded his head,

mumbled “mhm,” said “yes,” or did some combination of those actions. After each time

appellant did so, Andrade asked appellant to sign his initials in a blank space next to each line,

and appellant complied each time.

       Andrade next read appellant the “Consent to Speak” portion of the Miranda form, which

said, “I know what my rights are. I am willing to make a statement without a lawyer present. I

understand and know what I am doing. No promises or threats have been made to me by

anyone.” Then, this (translated) exchange took place:

               [Appellant]:            What if I don’t want to talk, do I have to
                                       sign?

               Bryant:                 Obviously there are a lot of questions I have
                                       for him. And I’d like to hear his side of the
                                       story. And this is the only chance that you
                                       and I are going to get to talk. Comprende,
                                       does that make sense?

               [Appellant]:            Yes, but, no, I have to explain to a lawyer
                                       because I can’t be answering things.

               Bryant:                 Yeah, like I said this is the only chance you
                                       and I get to talk. After this, we don’t have
                                       that opportunity anymore. And you really
                                       don’t have to sign it. I just need to make
                                       sure you understand what your rights are.
                                       Okay? So signing it just tells me that you
                                       understand that you have this right, this
                                       right, this right, and this right. Does that
                                       make sense?

               [Appellant]:            Yes.

       Appellant did not sign the consent to speak portion of the form. Bryant then questioned

appellant for roughly fifteen minutes, until appellant said, “I need to talk to a lawyer so he can

tell me what to do.”


                                                -3-
       Before that end point, appellant was asked, “[A] few years ago you touch [A.S.] and you

apologize and . . . it didn’t happen anymore and you moved on and you guys continue with your

lives[?]” In response, appellant looked down, exhaled, and said, “Yes.” But after that, appellant

repeatedly exclaimed that he “didn’t do anything bad.”

       Prior to trial, appellant moved to suppress any evidence of the interrogation, arguing he

did not knowingly and intelligently waive his Miranda rights and that the police unlawfully

questioned him after he asserted his right to a lawyer and his right to remain silent. After a

hearing on the matter, the trial court on January 4, 2020, entered a written order denying

appellant’s motion, finding, among other things, that appellant did not unambiguously invoke

any of his Miranda rights prior to police questioning.3

       The Commonwealth ultimately elected not to introduce the recording of the interrogation

at trial. Instead, it called Andrade to the stand, who testified as to appellant’s admission that he

“touched” A.S. “a few years” before his arrest and interrogation.

             Appellant’s Conduct Preceding the Crimes for Which He Was Indicted

       A.S. knew appellant since she was two years old. Her mother, Matilde Sanchez, dated

appellant during the time frame relevant to this case. Appellant, A.S., and Sanchez lived

together on-and-off in different locations, including Fairfax, Arlington, and Marlboro, Maryland.


       3
          This Court does not detail the trial court’s reasoning for concluding appellant’s words
were insufficient to invoke his Miranda rights, since it owes no deference to that reasoning on
appeal. Infra p. 8. However, one aspect of the trial court’s ruling is worthy of comment. In its
order, the trial court explained that appellant’s statement, “Yes, but I have to explain to a lawyer
because I can’t be answering things” was insufficient to invoke the right to counsel. The
problem with that is that both parties agree appellant said the word “no” immediately after
saying, “yes, but”—a stipulation confirmed by the motion to suppress transcript and the video
recording of appellant’s interrogation, the latter of which shows appellant said, “Sí, pero, no.”
The trial court never explicitly claimed to find otherwise (nor could it credibly do so). To the
contrary, the trial court credited the testimony of an expert witness who explained that appellant
said the word “no” after saying, “yes, but.” And as will be explained, appellant’s use of this
word in the context of his entire statement factors into the conclusion that he unequivocally
invoked his right to counsel. Infra pp. 10-11.
                                                  -4-
The sexual misconduct for which appellant was charged and convicted took place while the three

lived in the Barcroft View apartment complex in Fairfax.

       But other misconduct not included in the indictment took place long before then.4 When

A.S. was ten years old and living in Arlington, appellant would routinely “caress” A.S.’s thighs

and “put[] his hands on her boobs, [her] vagina, and [her] butt.” That conduct continued when

appellant, Sanchez, and A.S. moved to Marlboro and did not cease throughout their time there.5

Every time appellant touched A.S., she felt “[c]onfused and scared.”

       At one point while the three were still living in Marlboro, Sanchez became aware that

appellant had touched A.S.—although she was under the impression he had done so only once.

Sanchez confronted appellant, reminding him that A.S. “was like his daughter” and that “parents

don’t do those things with their children.” After that confrontation, appellant apologized to A.S.

and said he “wouldn’t do it again.”

       In early 2017, appellant, Sanchez, and A.S. were living in the Barcroft View apartment

complex in Fairfax. On two occasions when changing in one of the apartment’s bathrooms,

A.S. discovered appellant’s cell phone recording her. After the first time, A.S. simply deleted

the recorded footage. After the second, she took appellant’s cell phone, threw it down the stairs,

and confronted appellant, asking him “how he could do this to [her] if [she] was technically his

daughter from two years old and up.” In response, appellant apologized and claimed he left his

phone in the bathroom on accident and did not intend to record her.


       4
          The evidence of appellant’s misconduct other than that for which he was indicted is
based on A.S.’s trial testimony. Appellant objected to this testimony as irrelevant and as
impermissible bad acts evidence, but the trial court disagreed. Appellant does not challenge the
trial court’s evidentiary ruling in this appeal.
       5
          A.S. also allegedly witnessed appellant physically abuse Sanchez several times while
living in Marlboro. But when A.S. was asked whether these abuses “affect[ed] how [she] felt
when [she was] being touched by [appellant],” A.S. responded, “No.” For that reason, those
allegations are not factored into this Court’s analysis.
                                                 -5-
                         The Conduct for Which Appellant Was Indicted

       In the early months of 2017, and while the three still lived in Fairfax, A.S. would often be

alone with appellant at the apartment while Sanchez was at work. On some of these occasions,

appellant would “caress” A.S.’s “boobs or butt” while she walked through the apartment’s

hallways. On others, appellant told A.S. she “would have to go to his [bed]room,” took her

there, and “grab[bed]” her private areas, going underneath her clothes to do so. These

encounters left A.S. feeling “confused.”

       On one afternoon in May 2017, appellant agreed to give A.S. a ride on his motorcycle to

her cousin’s “practice.” When they prepared to leave, and while A.S. was on the motorcycle’s

passenger seat, appellant grabbed A.S.’s thighs and pulled her closer to him. After that,

appellant rubbed A.S.’s vaginal area for several minutes until appellant decided to turn the

motorcycle on and take A.S. where she needed to go. This event made A.S. feel “sad”; and the

reason A.S. did not “try to get away from [appellant]” when he touched her was because “[she]

had somewhere to be and . . . no one else to give [her] a ride.”

       A.S. was thirteen years old and 5’1” tall when these events took place. By comparison,

appellant was thirty years old, and although the record does not reveal appellant’s exact height,

A.S. relayed that appellant was “bigger” and “way taller” than her. After appellant touched A.S.

on these occasions, he told her “not to tell anyone about [it]” and threatened to harm A.S.’s

mother if she did so.6


       6
         At trial, A.S. was confronted with a variety of inconsistencies between her trial
testimony and statements she made relating to appellant’s touching of her during (1) a discussion
with a doctor, (2) a forensic interview at a child advocacy center, and (3) pre-trial conversations
with the Commonwealth. Those inconsistencies are not pertinent in the portions of this opinion
where this Court is required to view the evidence in the light most favorable to the
Commonwealth—i.e., everywhere except the harmless error analysis. See Abdullah v.
Commonwealth, 53 Va. App. 750, 755 (2009); Watkins v. Commonwealth, 26 Va. App. 335, 348
(1998). But because the general fact of those inconsistencies is relevant to the harmless error
analysis, this Court discusses the issue in that portion of its opinion. Infra pp. 11-13.
                                                  -6-
                   The Remaining Relevant Testimony and Procedural History

       In 2019, and before appellant’s arrest, Sanchez called appellant while in the presence of

police officers at the Fairfax County police station. During the call, appellant acknowledged he

had “touched” A.S. in the past, but that it was “only that one time” when he did so. Sanchez

testified at trial that when appellant referred to “that one time,” he was talking about the touching

in Marlboro, Maryland that led to Sanchez confronting him. After appellant’s admission to this

touching, he apologized, said the touching occurred because of “drugs,” and stated he regretted

“all the harm” he caused to Sanchez and A.S.

       Appellant testified in his defense at trial. He admitted he had struggled with alcohol and

cocaine abuse and acknowledged those substances “made him change his behavior” for the

worse. He also conceded he had admitted during the phone call with Sanchez that he “touched”

A.S. in Marlboro, Maryland. But in explaining that occurrence, appellant denied he intended to

touch A.S. Instead, appellant claimed he simply “bumped [A.S.’s] butt with [his] hip” on

accident. In the end, appellant denied sexually battering A.S. or otherwise engaging in any

conduct that served as the basis for the indictments against him.

       The jury found appellant guilty of two counts of aggravated sexual battery. Before

sentencing, appellant filed a motion to set aside the jury’s verdict. In that motion, appellant

argued that even if his “alleged” touchings of A.S. were taken as true, the evidence was

insufficient to show he touched A.S. through use of force or intimidation. The trial court

disagreed and denied appellant’s motion. By order entered on July 12, 2021, appellant was

sentenced to three years’ active incarceration.

       This appeal followed.




                                                  -7-
                                  II. STANDARD OF REVIEW

       Determining whether a suspect invoked one or several of his Miranda rights generally

involves a mixed question of law and fact. Medley v. Commonwealth, 44 Va. App. 19, 30

(2004). The determination of what the accused “actually said” is a factual question reviewed for

clear error. Ferguson v. Commonwealth, 52 Va. App. 324, 337 (2008) (citation and internal

quotation marks omitted). The determination of whether the words said were “sufficient to

invoke the right to counsel” is a legal question reviewed de novo. Id. (citation and internal

quotation marks omitted). Here, the factual question of what appellant said is not in dispute.

The only question is whether the words appellant used invoked his right to counsel, his right to

remain silent, or both. So, this appeal presents a pure question of law that this Court considers

de novo. See, e.g., Stevens v. Commonwealth, 283 Va. 296, 302 (2012).

                                         III. ANALYSIS

       In his first assignment of error, appellant argues he invoked his right to counsel and his

right to remain silent prior to questioning by the police when he said, “Yes, but, no, I have to

explain to a lawyer because I can’t be answering things.” Because the police interrogated him

after this statement, appellant continues, his admission in the interrogation that he “touched”

A.S. “a few years ago” was obtained in violation of Miranda. In his second assignment of error,

appellant contends the evidence was insufficient to support his convictions.

       This Court agrees that appellant sufficiently invoked his right to counsel and that any

police questioning after that invocation was unlawful. And because the admission police

obtained from appellant through that unlawful questioning was not harmless, appellant is entitled

to have his convictions reversed. But because the evidence was sufficient to support appellant’s

convictions, this Court determines the Commonwealth may retry him if it so chooses.




                                                -8-
                                                A.

       The Fifth Amendment provides that “[n]o person . . . shall be compelled in any criminal

case to be a witness against himself.” U.S. Const. amend. V. To protect the privilege against

self-incrimination, the United States Supreme Court has established a “series of . . .

‘safeguards.’” Davis v. United States, 512 U.S. 452, 457 (1994) (quoting Michigan v. Tucker,

417 U.S. 433, 443-44 (1974)). These safeguards include, among other things, a suspect’s “right

to consult with an attorney and to have counsel present during questioning”—a right that the

police “must explain” to the suspect “before questioning begins.” Id. (citing Miranda v Arizona,

384 U.S. 436, 469-73 (1966)).

       “After the police have advised an accused of the Miranda rights, the [suspect] may make

a knowing and intelligent waiver of those rights and respond to the police interrogation.”

McDaniel v. Commonwealth, 30 Va. App. 602, 605 (1999) (en banc) (citing Edwards v. Arizona,

451 U.S. 477, 483-84 (1981)). But if the suspect “expresses a desire to have counsel present

during a custodial interrogation, law enforcement officers must cease their interrogation until

counsel is present or the [suspect] initiates further communication with the authorities.” Stevens,

283 Va. at 302 (citations omitted).7

       “However, the invocation of the right to counsel must be clear, unambiguous, and

unequivocal.” Zektaw v. Commonwealth, 278 Va. 127, 136 (2009). Whether a suspect’s

statements meet that standard is “an objective inquiry,” where this Court asks whether the



       7
         Both parties precede their arguments on the invocation issue by first debating whether
appellant knowingly and voluntarily waived his rights before saying, “Yes, but, no, I have to
explain to a lawyer because I can’t be answering things.” But if this Court determines appellant
invoked his right to counsel at any point prior to questioning, that would obviate the need to
separately discern whether appellant waived his rights before the invocation. Edwards, 451 U.S.
at 484-85; see also Bryan Taylor, You Have the Right to Be Confused! Understanding Miranda
After 50 Years, 36 Pace L. Rev. 158, 174 (2015) (explaining that invocation question precedes
knowing and voluntary waiver question under Miranda analysis).
                                                 -9-
suspect “articulate[d] his desire to have counsel present sufficiently clearly that a reasonable

police officer in the circumstances would understand the statement to be a request for an

attorney.” Davis, 512 U.S. at 459.

       Here, after appellant’s Miranda rights were explained, police tried to have appellant sign

the consent to speak portion of the Miranda form. Appellant did not do so but instead asked,

“What if I don’t want to talk, do I have to sign?” In answering appellant’s question, Bryant said

he wanted to hear appellant’s side of the story, claimed they were presented with the only

opportunity for appellant to do so, and asked appellant if all that “ma[d]e sense.” Appellant

responded, “Yes, but, no, I have to explain to a lawyer because I can’t be answering things.”

       Viewed objectively, this was a clear, unambiguous, and unequivocal invocation of the

right to counsel. The first part of appellant’s statement was “Yes,” which confirmed he

understood what Bryant had said to him previously. After that confirmation, appellant’s next

words “but, no, I have to explain to a lawyer because I can’t be answering things” clarified that

notwithstanding what Bryant said to him, he wanted—in fact, needed—to speak to a lawyer in

light of the rights just explained to him.

       Appellant’s statement was an affirmative statement of the type that Virginia courts have

determined to be sufficient invocations of the right to counsel. See, e.g., Zektaw, 278 Va. at

136-38 (“Right, and I’d really like to talk to a lawyer because this—oh my God, oh my Jesus,

why?”); McDaniel, 30 Va. App. at 606 (“I think I would rather have an attorney here to speak for

me.”). And it stands in contrast to other statements deemed insufficient to invoke the right to

counsel, where a defendant either phrases a response in the form of a question or merely

expresses reservations about answering questions without counsel. See, e.g., Commonwealth v.

Hilliard, 270 Va. 42, 51 (2005) (“Can I have someone else present too, I mean just for my safety,

like a lawyer like y’all just said?”); Commonwealth v. Redmond, 264 Va. 321, 330 (2002) (“Can

                                               - 10 -
I speak to my lawyer? I can’t even talk to [a] lawyer before I make any kinds of comments or

anything?”); Poyner v. Commonwealth, 229 Va. 401, 410 (1985) (“Didn’t you say I have the

right to an attorney?”); Davis, 512 U.S. at 462 (“Maybe I should talk to a lawyer.”); Midkiff v.

Commonwealth, 250 Va. 262, 267 (1995) (“I’m scared to say anything without talking to a

lawyer.”).

        In sum, appellant unequivocally invoked his right to counsel when he said, “Yes, but, no,

I have to explain to a lawyer because I can’t be answering things.”8 At that point, the

interrogation should have stopped, regardless of the fact that appellant conversed with police

after invoking the right to counsel. Edwards, 451 U.S. at 484-85; see also Smith v. Illinois, 469

U.S. 91, 100 (1984) (“[A]n accused’s postrequest responses to further interrogation may not be

used to cast retrospective doubt on the clarity of the initial request itself.”). The trial court erred

in concluding otherwise and should have granted appellant’s motion to suppress his admission to

“touching” A.S.

                                                  B.

        The Commonwealth argues in the alternative that even if the trial court erred in denying

appellant’s motion to suppress, any error was harmless. To support its view, the Commonwealth

contends appellant’s admission during the police interrogation was merely cumulative of the

previous admission he made during the phone call with Sanchez and ultimately unnecessary to

an already strong case against him. This Court disagrees.

        Once this Court determines a trial court erred on any front, it is the Commonwealth’s

burden to show the error was harmless. Montgomery v. Commonwealth, 56 Va. App. 695, 702

(2010). When dealing with constitutional error, the Commonwealth must prove “beyond a



        8
         Because this Court concludes appellant’s statement invoked his right to counsel, it need
not separately determine whether the statement invoked his right to silence.
                                             - 11 -
reasonable doubt that the error complained of did not contribute to the verdict obtained.” Quinn

v. Commonwealth, 25 Va. App. 702, 719 (1997) (quoting Chapman v. California, 386 U.S. 18,

24 (1967)). A reasonable doubt by definition exists if there is any “reasonable possibility that

the evidence complained of might have contributed to the conviction.” Fahy v. Connecticut, 375

U.S. 85, 86-87 (1963). The Commonwealth faces a more difficult task in proving a confession

was harmless since a confession is “like no other evidence” and is “probably the most probative

and damaging evidence that can be admitted against” a defendant.9 Quinn, 25 Va. App. at 719

(citation and internal quotation marks omitted).

       Finally, asking whether an error was harmless is not the same question as asking whether

the evidence was sufficient to support an appellant’s conviction. Unlike a sufficiency analysis,

which “asks whether a rational [factfinder] could have found the defendant guilty,” harmless

error review “looks at the other side of the reasonable-doubt spectrum” and asks whether “a

rational [factfinder] would have found the defendant guilty absent the error.” Commonwealth v.

White, 293 Va. 411, 422 (2015) (second alteration in original) (second emphasis added) (quoting

Neder v. United States, 527 U.S. 1, 18 (1999)).

       Two considerations demonstrate why the Commonwealth cannot meet its burden to prove

harmless error here. First, the evidence does not show appellant’s respective admissions in the

police interrogation and the phone call with Sanchez were one in the same. Both Sanchez and

appellant explained that the “touching” appellant spoke of in the phone call referred to an

incident that took place in Marlboro, Maryland—which was outside the indictment in this case.

By contrast, when appellant admitted to “touching” A.S. in the police interrogation, there is



       9
          While appellant’s admission to “touching” A.S. was not strictly a “confession” that he
committed a crime, the jury could have inferred that when appellant admitted to touching A.S.,
he admitted to engaging in conduct that constituted an element of aggravated sexual battery.
Infra p. 13. Therefore, this Court’s precedent in Quinn is instructive here.
                                               - 12 -
absolutely no indication of what touching he was referencing. Rather, the only qualifier

accompanying this admission was that it happened “a few years ago.”

       Appellant’s interrogation took place in 2019, whereas the conduct for which appellant

was indicted took place in 2017 when appellant, A.S., and Sanchez lived in Fairfax. So, when

appellant admitted to touching A.S. “a few years ago,” the jury easily could have interpreted him

as having confessed to an element of the indicted crimes. See Code § 18.2-67.4 (providing that a

defendant “sexually batters” a victim if he, among other things, “sexually abuses” the victim “as

defined in [Code] § 18.2-67.10”); Code § 18.2-67.10(6)(a) (defining “[s]exual abuse” as the

intentional touching of “the complaining witness’s intimate parts or material directly covering

such intimate parts”). Indeed, the fact that appellant was arrested and interrogated by Fairfax

police and stood trial in a Fairfax court supports this inference all the more.

       Second, and relatedly, the jury could have relied on appellant’s admission to fill in the

gaps created by the inconsistencies in A.S.’s testimony. See supra p. 6 n.6. In other words, if

A.S.’s testimonial inconsistencies left the jury uncertain of what it thought of her credibility, it

reasonably could have resolved that uncertainty in the Commonwealth’s favor by concluding,

“appellant admitted to the police that he touched A.S. in Fairfax, so that lends support to A.S.’s

credibility and minimizes reasonable doubts created by her inconsistent testimony.”

       In light of both these considerations, this Court cannot say it is “clear beyond a

reasonable doubt that a rational [factfinder] would have found” appellant guilty in the absence of

his admission to touching A.S. in the past. See White, 293 Va. at 422 (quoting Neder, 527 U.S.

at 18). Accordingly, this Court holds that the trial court’s error in denying appellant’s motion to

suppress was not harmless.




                                                - 13 -
                                                C.

       Given the foregoing discussion, this Court reverses appellant’s convictions. But that does

not necessarily mean the indictments against him should be dismissed. Instead, this Court must

determine whether the evidence is sufficient to support appellant’s convictions, because if not,

then the Commonwealth “would be barred on double jeopardy grounds from retrying appellant.”

Timbers v. Commonwealth, 28 Va. App. 187, 202 (1998).

       When reviewing the sufficiency of the evidence, “[this] Court will affirm the judgment

unless the judgment is plainly wrong or without evidence to support it.” Bolden v.

Commonwealth, 275 Va. 144, 148 (2008). On appeal, this Court “does not ‘ask itself whether it

believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Wilson v.

Commonwealth, 53 Va. App. 599, 605 (2009) (quoting Jackson v. Virginia, 443 U.S. 307,

318-19 (1979)). Rather, the relevant question is whether “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Id. (quoting Jackson, 443

U.S. at 319).

       In conducting this review, this Court views “the evidence in the light most favorable to

the [Commonwealth], including any inferences the factfinder may reasonably have drawn from

the facts proved.” Camp v. Commonwealth, 68 Va. App. 694, 701 (2018) (quoting Hannon v.

Commonwealth, 68 Va. App. 87, 92 (2017)). And when deciding whether double jeopardy

would bar a defendant’s retrial, this Court considers “all the evidence admitted at trial, including

evidence admitted erroneously.” Wells v. Commonwealth, 65 Va. App. 722, 726 (2016).

       Code § 18.2-67.3(A)(4)(a), the statute appellant was convicted under, prohibits persons

from using “force, threat, or intimidation” to sexually abuse a child “at least 13 but less than 15

years of age” against the child’s will. There is no dispute that the evidence was sufficient to

show appellant sexually battered A.S. against her will. Nor is there any dispute that A.S. was


                                               - 14 -
within the age range specified by the aggravated sexual battery statute. See Code

§ 18.2-67.3(A)(4)(a). The only dispute is whether the evidence was sufficient to show appellant

sexually abused A.S. through use of force, threat, or intimidation.

       The Commonwealth argues it proved its case under a theory of either force or

intimidation. Appellant says neither theory was proved. This Court determines the evidence was

sufficient to show appellant sexually abused A.S. through use of intimidation and therefore need

not reach whether the evidence was sufficient to show appellant did so through other means.

       “Intimidation is defined as ‘[u]nlawful coercion; extortion; duress; putting in fear.’”

Bivins v. Commonwealth, 19 Va. App. 750, 752 (1995) (quoting Black’s Law Dictionary 831

(6th ed. 1990)). A defendant intimidates a victim if he “put[s] [the] victim in fear of bodily harm

by exercising such domination and control . . . as to . . . overbear her will.” Sutton v.

Commonwealth, 228 Va. 654, 663 (1985).

       Intimidation can occur even in the absence of an overt “expression of an intention to do

bodily harm.” Id. Instead, a victim suffers fear of bodily harm if the defendant imposes

“psychological pressure on [the victim] who, under the circumstances, is vulnerable and

susceptible to such pressure.” Id. In deciding whether a victim was intimidated, “[m]atters such

as the victim’s age, the relative size of the defendant and victim, the familial relationship

between the defendant and victim, and the vulnerable position of the victim are . . . relevant.”

Commonwealth v. Bower, 264 Va. 41, 46 (2002).

       When appellant touched A.S., he had spent over a decade as A.S.’s de facto father figure.

Although not dispositive, that “paternal relationship” was a “highly relevant circumstance” in

assessing A.S.’s vulnerability to psychological pressure. See Clark v. Commonwealth, 30

Va. App. 406, 410-11 (1999). Moreover, after appellant touched A.S., he warned her “not to tell

anyone about [it]” and threatened to harm Sanchez if A.S. did not follow his instruction. While

                                                - 15 -
it is true that appellant’s prior abuse of Sanchez did not factor into A.S.’s thinking while

appellant touched her, supra p. 5 n.5, it does not logically follow that appellant’s present threats

to harm Sanchez in the future did not factor into A.S.’s psychological state when appellant

touched her. Quite the contrary. Appellant was convicted for sexually battering A.S. on two

separate occasions here. A rational finder of fact could infer that appellant’s threat to harm

Sanchez after the first of these touchings affected A.S.’s ability to resist when he touched her the

second time.

       Appellant also had an extensive history of sexually abusing A.S. in ways similar to the

conduct at issue here. Sanchez’s and A.S.’s efforts to confront appellant about that history did

no good, and appellant’s apologies proved to be empty words—the abuse continued to happen

over, and over, and over again. A rational factfinder could conclude that a regrettable and

longstanding familial dynamic between appellant and A.S. affected A.S.’s psychological

vulnerability. Indeed, that inference is supported by the fact that A.S. said the touchings left her

feeling “sad” and “confused.” As the factfinder with the “sole responsibility” to determine

witness credibility, the jury was entitled to accept A.S.’s testimony on this front as true. See

Commonwealth v. Taylor, 256 Va. 514, 518 (1998).

       A.S.’s vulnerability was not only psychological but also physical. When A.S. and

appellant lived in Fairfax, A.S. was thirteen years old and 5’1” tall, whereas appellant was thirty

years old and “bigger” and “way taller” than A.S. A factfinder could rationally conclude that

size difference contributed to the overbearing of A.S.’s will. See Bower, 264 Va. at 46.

       In sum, all this evidence supported the jury’s conclusion that appellant sexually battered

A.S. through use of intimidation. As such, the evidence was sufficient to support appellant’s

aggravated sexual battery convictions, which means double jeopardy does not bar a retrial.




                                                - 16 -
                                         IV. CONCLUSION

       The trial court erred in denying appellant’s motion to suppress. Because that error was

not harmless, appellant’s convictions for aggravated sexual battery are reversed. But because the

evidence was sufficient to support appellant’s convictions, a retrial is permissible on remand,

should the Commonwealth elect to pursue one.

                                                                          Reversed and remanded.




                                              - 17 -